     Case 1:19-cv-01024-TCW Document 18-1 Filed 08/07/19 Page 1 of 2



              IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                             BID PROTEST
___________________________________
                                    )
EMERGENCY PLANNING                  )
MANAGEMENT, INC.,                   )
                                    )
            Plaintiff,              )
                                    )  No. 19-1024C
     v.                             )
                                    )  (Judge Thomas C. Wheeler)
THE UNITED STATES,                  )
                                    )
            Defendant.              )
                                    )
___________________________________ )

                      INDEX TO THE ADMINISTRATIVE RECORD1

    Tab                            Document Name/Description                                        Page

     1      BPO Solicitation Amendment 003 and Attachments                                            1

     2      BPO Solicitation Amendment 004 and Attachments                                           142

     3      BPO Solicitation Amendment 005 and Attachments                                           370

     4      BPO Solicitation Amendment 006 and Attachment                                            410

     5      BPO Solicitation Amendment 007                                                           509

     6      Small Business Participation Review Form                                                 522

     7      FY2019 Small Business Procurement Goals                                                  532

     8      “Background Information Regarding Small Business”                                        533

     9      June 10, 2019 Email, “Small Business Language for NextGen                                534
            Business Process Operations” and attachments




1
  These materials are additional to the administrative record filed in FMS, et al. v. United States, Case No.
19-308C.
 Case 1:19-cv-01024-TCW Document 18-1 Filed 08/07/19 Page 2 of 2




Tab                    Document Name/Description                  Page

10    June 13, 2019 Email, “Small Business Language for NextGen   548
      Business Process Operations”
